DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                          
Claims 1-17 are present for examination.                            

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                    
The disclosure is objected to because of the following informalities: The Summary Section in the Specification is missing.  
Appropriate correction is required.                     

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of these, wherein each of the plurality of lamp fixing portions extends as a strip along a Y axis, the plurality of lamp fixing portions are spaced apart from each other and arranged in a column along an X axis that is perpendicular to the Y axis, each of the plurality of lamp fixing portions comprises and end edge along the X axis and a side edge along the Y axis, in the environment of claim 1.  The closest of prior art of record is Schaffarz et al (USPN 10,880,996).  Schaffarz et al disclose that a flexible printed circuit strip to whose upper face and/or lower face electronic components can be or are mounted, wherein its subdivided in the direction of its longitudinal extension 
Claims 11-17 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of these, wherein each of the plurality of lamp fixing portions extends along a Y axis to be a strip, the plurality of lamp fixing portions are spaced apart from each other and arranged in a column along an X axis that is perpendicular to the Y axis, and wherein both the first bending portion and each of the plurality of second bending portions extend from the plurality of lamp fixing portions toward away from the plurality of lamps.  The closest of prior art of record is Schaffarz et al (USPN 10,880,996).  Schaffarz et al disclose that a flexible printed circuit strip to whose upper face and/or lower face electronic components can be or are mounted, wherein its subdivided in the direction of its longitudinal extension into first and second surface zones and it is subdivided perpendicular to the longitudinal direction into a first edge region and a second edge region.                               

Conclusion
This application is in condition for allowance except for the following formal matters: 
The Summary section is missing, as indicated in paragraph 4.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).                     
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays 
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
January 01, 2022